The opinion of the court was delivered by
Swayze, J.
The appellant claims a preference upon the funds in the hands of the. receiver by reason of five assignments of accounts due the insolvent corporation and collected by the receiver. Four of these accounts were due at the time of the assignments; one was of money not yet earned. The resolution of the board of director's, which is relied on as authorizing the assignments, empowered the president and treasurer to borrow money of the Coal and Ice Company, “the same to be returned to them out *817of the first collections following such loans.” This did not authorize absolute assignments and the right of the appellant must depend, upon the general authority of the president. W& think this was sufficient to warrant him in collecting money due the company on outstanding accounts, and we see no valid distinction in this respect between collecting the money of the debtor and selling the account for its face value. The result in both cases is the same—book accounts are converted into cash. The first four assignments are valid and the amount thereby assigned belongs to the appellant. The fifth assignment is of money not yet earned. We find no authority in the president to make that assignment, and the claim of the appellant thereunder is not valid.
The decree must be reversed, with costs, and the record remitted for further proceedings in accordance with this opinion.
For affirmance—Pitney, Bogert, Veoom, Green—4.
For reversal—The Chief-Justice, Garrison, Poet, Swayze, Eeed, Veedenburgh, Gray—7.